Exhibit 10.1

AMENDMENT
dated as of October 11, 2006



Goldman, Sachs & Co. (“Dealer”)

and

priceline.com Incorporated (“Counterparty”)

have entered into a Transaction evidenced by an Issuer Capped Share Call Option
Transaction (5-Year) confirmation, dated September 21, 2006 (the “5-Year
Confirmation”) and a Transaction evidenced by an Issuer Capped Share Call Option
Transaction (7-Year) confirmation, dated September 21, 2006 (the “7-Year
Confirmation” and, together with the 5-Year Confirmation, the “Confirmations”). 
Buyer under the Confirmations wishes to purchase additional Options from Seller
thereunder.  To effectuate this additional purchase, the parties hereby amend
the Confirmations as set forth in this Amendment (this “Amendment”).

Accordingly, the parties agree as follows:—

1.             Amendments

(a)           The 5-Year Confirmation is amended, effective as of the date of
this Amendment by:

(i)            increasing the Number of Options for each Component by 19,502,
from 130,015 to 149,517; and

(ii)           designating a second Premium Payment Date of October 13, 2006, on
which Buyer will pay to Seller an additional Premium of USD 1,677,375.

(b)           The 7-Year Confirmation is amended, effective as of the date of
this Amendment by:

(i)            increasing the Number of Options for each Component by 19,502,
from 130,015 to 149,517; and

(ii)           designating a second Premium Payment Date of October 13, 2006, on
which Buyer will pay to Seller an additional Premium of USD 1,737,225.

(c)           Except as provided in this Amendment, all other terms and
conditions of the Options remain the same.

2.             Representations

Each party hereby repeats on the date hereof the representations made by it in
each Confirmation (with references therein to the “Trade Date” deemed references
to the date of this Amendment, other than in Section 6(a)(viii) and Section 6(g)
of the Confirmations).  Each party further represents to the other party that:—

(a)           Status.  It is duly organized and validly existing under the laws
of the jurisdiction of its organization or incorporation and, if relevant under
such laws, in good standing;

(b)           Powers.  It has the power to execute and deliver this Amendment
and to perform its obligations under this Amendment and has taken all necessary
action to authorize such execution, delivery and performance;

(c)           No Violation or Conflict.  Such execution, delivery and
performance do not violate or conflict with any law applicable to it, any
provision of its constitutional documents, any order or judgment of any court or
other agency of government applicable to it or any of its assets or any
contractual restriction binding on or affecting it or any of its assets;

(d)           Consents.  All governmental and other consents that are required
to have been obtained by it with respect to this Amendment have been obtained
and are in full force and effect and all conditions of any such consents have
been complied with;

 


--------------------------------------------------------------------------------




 

(e)           Obligations Binding.  Its obligations under this Amendment
constitute its legal, valid and binding obligations, enforceable in accordance
with its respective terms (subject to applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting creditors’ rights generally and
subject, as to enforceability, to equitable principles of general application
(regardless of whether enforcement is sought in a proceeding in equity or at
law)); and

(f)            Absence of Certain Events.  No Event of Default or Potential
Event of Default or, to its knowledge, Termination Event (each as defined in the
1992 ISDA Master Agreement referred to in the Confirmations) with respect to it
has occurred and is continuing and no such event or circumstance would occur as
a result of its entering into or performing its obligations under this
Amendment.

3.             Unwind

In the event the sale of the Optional Securities (as defined in the Purchase
Agreement defined in the Confirmations) is not consummated with the initial
purchasers pursuant to the Purchase Agreement  for any reason by the close of
business in New York on October 13, 2006 (or such later date as agreed upon by
the parties) (such date or such later date as agreed upon being the “Accelerated
Unwind Date”), this Amendment shall automatically terminate (the “Accelerated
Unwind”) on the Accelerated Unwind Date and (i) this Amendment and all of the
respective rights and obligations of Dealer and Counterparty under this
Amendment shall be cancelled and terminated and (ii) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with this Amendment
either prior to or after the Accelerated Unwind Date.  Dealer and Counterparty
represent and acknowledge to the other that upon an Accelerated Unwind, all
obligations with respect to this Amendment shall be deemed fully and finally
discharged.

4.             Opinion

Counterparty shall deliver to Dealer an opinion of counsel, dated as of the date
of this Amendment, with respect to the matters identified in Section 6(e) of
each Confirmation as applied to this Amendment.

5.             Miscellaneous

(a)           Entire Agreement.  The Confirmations and this Amendment constitute
the entire agreement and understanding of the parties with respect to its
subject matter and supersedes all oral communication and prior writings with
respect thereto.

(b)           Amendments.  No amendment, modification or waiver in respect of
this Amendment will be effective unless in writing (including a writing
evidenced by a facsimile transmission) and executed by each of the parties.

(c)           Counterparts.  This Amendment may be executed and delivered in
counterparts (including by facsimile transmission), each of which will be deemed
an original.

(d)           Headings.  The headings used in this Amendment are for convenience
of reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Amendment.

(e)           Governing Law.  This Amendment will be governed by and construed
in accordance with the laws of the State of New York (without reference to the
conflicts of law principles).

(f)            Agreement Continuation.  The Confirmations, as modified herein,
shall continue in full force and effect.  All references to the Confirmations in
the Confirmations or any document related thereto shall for all purposes
constitute references to the Confirmations as amended hereby.

(g)           Arbitration.  The parties acknowledge and agree that the
Arbitration provisions of the Confirmations shall apply to this Amendment as if
set forth herein, with references therein to the “Confirmation” deemed
references to this Amendment.

 

2


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF the parties have executed this Amendment with effect from the
date specified on the first page of this Amendment.

GOLDMAN, SACHS & CO.

PRICELINE.COM INCORPORATED

 

 

 

 

By:

/s/ Conrad Langenegger

 

By:

/s/ Robert J. Mylod, Jr.

 

 

Authorized Signatory

 

Name:

Robert J. Mylod, Jr.

 

 

Title:

Chief Financial Officer

 

 

3


--------------------------------------------------------------------------------